Citation Nr: 0833741	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-39 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, statements from the veteran in his 
substantive appeal  reasonably raise the issue of a total 
disability rating based on individual unemployability (TDIU).  
As such, that issue is referred to the RO for consideration.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the veteran's 
symptoms demonstrate unprovoked irritability, anxiety, 
decreased ability to maintain personal hygiene, and an 
"inability" to establish and maintain effective 
relationships.

2.  Gross impairment in thought processes, persistent 
hallucinations or delusions, danger of hurting self or 
others, an inability to maintain minimal personal hygiene, 
and disorientation, or other symptoms consistent with a 
higher rating have not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.130, 
Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, the veteran was initially assigned a 10 percent 
rating in a November 2004 rating decision and he disagreed.  
In August 2005, the RO increased the evaluation to 50 
percent, effective for the entire time on appeal.  The 
Veterans Claims Court has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 50 percent remains in appellate 
status. 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including 
*	work or a work-like setting); and
*	inability to establish and maintain effective 
relationships.  

In this case, the Board has reviewed all of the evidence of 
record and finds that the weight of the evidence more nearly 
approximates the next-higher 70 percent evaluation.   While 
the evidence of record does not show that the veteran 
experiences symptoms of suicidal or homicidal ideation or 
intermittently illogical, obscure, or irrelevant speech, the 
evidence indicates that he experiences symptoms of obsessive 
rituals, continuous depression, impaired impulse control, and 
difficulty establishing and maintaining effective 
relationships.  

The Board finds most probative the veteran's VA examination 
in September 2004 which identified a number of 
characteristics identified by DC 9440.  Specifically, he was 
noted to have experienced unprovoked irritability, disturbed 
appetite, difficulty maintaining hygiene, difficulty acting 
independently, and anxiety.  The VA examiner classified many 
of his symptoms as "generalized anxiety" rather than panic 
attacks.  The VA examiner also indicated that the veteran was 
taking medication for depression and that he exhibited 
"suspect" judgment at times due to his "affective 
flooding."   

His statements to the examiner were corroborated by his 
former spouse, who stated that he often had difficulty 
sleeping and often awoke in a sweat.  Furthermore, outpatient 
treatment records dated in September 2004 indicated that he 
suffered from panic attacks, hyperarousal, anhedonia, 
disturbed appetite and periodic diarrhea.  

Although the veteran worked for the same company for thirty 
years, suggesting an ability to retain employment, he has 
indicated a feeling of increased isolation and detachment 
from his family and friends.  This isolation, according to 
his former spouse, was in part a cause of their divorce.   
Additionally, in his July 2004 statement, he described a 
difficulty in concentrating and had a "feeling of numbness 
that others notice."  

Further, a disability rating of 70 percent is supported by 
the veteran's Global Assessment of Functioning (GAF) score 
from the VA examination.  The GAF Scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

At the time of the VA examination, the veteran's GAF was 
reported as 50.  A GAF Scale score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Accordingly, the GAF score 
of 50 is indicative of serious social and occupational 
impairment.  

In conclusion, the Board finds that the veteran's GAF score 
and symptomatology discussed above (obsessive rituals, near-
continuous depression, hypervigilance, impaired impulse 
control, difficultly adapting to stressful circumstances, and 
an inability to establish and maintain effective 
relationships) warrant a 70 percent rating.  

Next, in considering whether the veteran is entitled to a 
disability rating in excess of 70 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for 100 percent.  The General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 provides that a 100 
percent disability rating is warranted for total occupational 
and social impairment, due to such symptoms as:  

*	gross impairment in thought processes or communication; 
*	persistent delusions or hallucinations; 
*	grossly inappropriate behavior; 
*	persistent danger of hurting self or others; 
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); 
*	disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.  

Upon a review of the claims file, the Board finds that the 
evidence does not demonstrate symptomatology that more nearly 
approximates a disability rating of 100 percent rating.  The 
evidence does not show that the veteran engaged in grossly 
inappropriate behavior, and was in fact described by the VA 
examiner as "punctual" and "cooperative."  Additionally, 
he demonstrated the ability to handle his own finances, and 
did not abuse drugs or alcohol.  

Moreover, the veteran demonstrated an ability to understand 
commands and was employed for thirty years before his 
retirement.  Additionally, the VA examiner also noted that 
the veteran did not pose a risk to either himself or others, 
and his VA outpatient treatment records also indicated that 
he attended a PTSD discussion group and appeared to enjoy the 
company of the other veterans.  Such indicators weigh against 
a finding of gross impairment of thought process, 
inappropriate behavior, or persistent danger of hurting 
himself or others.  

The veteran has consistently denied a history of suicidal or 
homicidal ideation, and an August 2004 examination found that 
he was "motivated to learn" how to improve his mental 
health and "verbalized an understanding of the discussion."  

As stated above, while his GAF score of 50 indicate serious 
social and occupational impairment, the scores are not 
indicative of total impairment in a social or occupational 
setting.  Instead, his GAF scores are more indicative of 
serious, but not complete, impairment.  Therefore, for the 
reasons set forth above, the Board finds that the criteria 
for a disability rating in excess of 70 percent have not been 
met.  

Next, the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1)(2007), but finds that no evidence that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  

In the absence of such factors of frequent hospitalization 
(no hospitalization) and marked interference with employment 
(voluntarily retired after 30 years), the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for a disability rating of 70 
percent, but no higher.  The Board has considered the entire 
period of claim and finds that the assignment of different 
ratings for different periods of time during the claim period 
is not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) 
and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
outpatient treatment records and, in September 2004, he was 
afforded a VA PTSD examination.  

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Throughout the entire period of the claim, a 70 percent 
rating, but no more, for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


